Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Premium Warez Clark, Appellant                        Appeal from the 102nd District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-21-00112-CR        v.                          19F0546-102).    Memorandum Opinion
                                                      delivered by Justice van Cleef, Chief
The State of Texas, Appellee                          Justice Morriss and Justice Stevens
                                                      participating.

       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Premium Warez Clark, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED JULY 6, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk